Exhibit 10.1

RETIREMENT AND RELEASE AGREEMENT

THIS RETIREMENT AND RELEASE AGREEMENT (this “Release”) is made by and between
ALLEN WEINSTEIN (“Employee”) and DESTINATION MATERNITY CORPORATION (the
“Company”).

WHEREAS, Employee has decided to retire from the Company’s Board of Directors
(the “Board”) effective at the close of business on January 2, 2018 (the
“Effective Time”); and

WHEREAS, in light of that retirement, the Company has agreed to terminate
Employee’s employment as interim Chief Executive Officer at the Effective Time;
and

WHEREAS, in recognition of Employee’s service to the Company and to obtain a
release from Employee, the Company, subject to Employee’s execution and
non-revocation of this Release, has agreed to pay Employee a certain sum upon
his termination by the Company pursuant to the Letter Agreement by and between
the Company and Employee dated September 7, 2017 (the “Agreement”) and certain
additional amounts as set forth herein.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1.    Retirement and Consideration.

1.1.    Employee hereby retires as an officer and director of the Company and
each of its subsidiaries and affiliates, in each case, effective as of the
Effective Time.

1.2.    Employee’s employment as interim Chief Executive Officer of the Company
is hereby terminated effective as of the Effective Time.

1.3.    The Company will, in exchange for and contingent upon Employee’s
execution and non-revocation of this Release, provide Employee with: (a) a lump
sum payment of the $50,000 bonus (as set forth in the Section of the Agreement
entitled “Bonus”) payable upon termination of Employee’s employment by the
Company, which shall be paid as soon as practicable following the date on which
the Release becomes effective; (b) continuation of Employee’s base salary at the
current rate through and including February 3, 2018, the end of the Company’s
current fiscal year, such payments to be paid in accordance with the Company’s
normal payroll practices; (c) payment of Employee’s reasonable legal fees to
negotiate this Agreement, up to $10,000; and (d) reimbursement of all of
Employee’s business expenses incurred on or before January 2, 2018, in
accordance with the Company’s expense reimbursement policy for senior executives
and members of the Board.

1.4.    Employee acknowledges that: (i) the payments, rights and benefits set
forth in Section 1.3 above constitute full settlement of all his rights under
the Agreement, (ii) he has no entitlement under any other severance or similar
arrangement maintained by the Company, and (iii) except as otherwise provided
specifically in this Release, the Company does not and will not have any other
liability or obligation to Employee. Employee further acknowledges that, in the
absence of his execution and non-revocation of this Release, the payments
specified in Section 1.3(b) and 1.3(c) above would not be provided to him.



--------------------------------------------------------------------------------

2.    Employee’s Release.

2.1.    Employee hereby fully and forever releases and discharges the Company,
its parent and subsidiary corporations and each of their predecessors,
successors, assigns, stockholders, affiliates, officers, directors, trustees,
employees, agents and attorneys, past and present (the Company and each such
person or entity is referred to as a “Released Person”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Release out of Employee’s employment by the Company or the termination thereof,
including, but not limited to, any claims for relief or causes of action under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., or any other
federal, state or local statute, ordinance or regulation regarding
discrimination in employment and any claims, demands or actions based upon
alleged wrongful or retaliatory discharge or breach of contract under any state
or federal law.

2.2.    Employee expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any claim against a Released Person. Employee further
promises not to initiate a lawsuit or to bring any other claim against the other
arising out of or in any way related to Employee’s employment by the Company or
the termination of that employment. This Release will not prevent Employee from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that any claims by Employee for personal relief in connection with such a charge
or investigation (such as reinstatement or monetary damages) would be barred.

2.3.    The foregoing will not be deemed to release the Company from (a) claims
solely to enforce Section 1.3 of the Release, (b) claims for benefits (not
including severance benefits), if any, under the Company’s employee welfare
benefit plans and employee pension benefit plans, subject to the terms and
conditions of those plans, or (c) claims for indemnification under the Company’s
By-Laws or policies of insurance.

3.    Company Release.

3.1.    The Company hereby fully and forever releases and discharges Employee
and his executors, administrators and heirs from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action,
obligations, controversies, debts, costs, expenses, damages, judgments, orders
and liabilities, of whatever kind or nature, direct or indirect, in law, equity
or otherwise, whether known or unknown, arising through the date of this Release
out of Employee’s service to the Company or the termination thereof.

 

-2-



--------------------------------------------------------------------------------

3.2.    The Company expressly represents that it has not filed a lawsuit or
initiated any other administrative proceeding against Employee and that it has
not assigned any claim against Employee. The Company further promises not to
initiate a lawsuit or to bring any other claim against Employee arising out of
or in any way related to Employee’s service to the Company or the termination
thereof.

3.3.    The foregoing will not be deemed to release Employee from claims
(a) arising from acts or omissions by Employee prior to the Effective Time that
would constitute a crime or willful misconduct or (b) that are not known to any
member of the Company’s Board of Directors (provided that a claim will be deemed
known if the basis for each material element of the claim could have been
ascertained by the Board of Directors prior to the date hereof upon reasonable
inquiry).

4.    Non-Disparagement. Employee will not disparage any Released Person or
otherwise take any action which could reasonably be expected to adversely affect
the personal or professional reputation of any Released Person. Similarly, the
Company (meaning, solely for this purpose, the executive officers and directors
of the Company and other persons authorized to make official communications on
behalf of the Company) will not disparage Employee or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of Employee. Notwithstanding the foregoing, in no event
will any legally required disclosure or action be deemed to violate this
Section, regardless of the content of such disclosure or the nature of such
action.

5.    Disclosures. Employee and the Company agree that nothing in this Agreement
prevents or prohibits Employee from (i) making any disclosure of relevant and
necessary information or documents in connection with any charge, action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process; (ii) participating, cooperating, or testifying in any charge,
action, investigation, or proceeding with, or providing information to, any
self-regulatory organization, governmental agency or legislative body, and/or
pursuant to the Sarbanes-Oxley Act, or (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.
To the extent permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, Employee agrees to give prompt written notice to the Company so as to
permit the Company to protect its interests in confidentiality to the fullest
extent possible.

6.    Cooperation. Employee further agrees that, subject to reimbursement of his
reasonable expenses, he will cooperate fully with the Company and its counsel
with respect to any matter (including litigation, investigations, or
governmental proceedings) in which Employee was in any way involved during his
employment with the Company. Employee will render such cooperation in a timely
manner on reasonable notice from the Company, provided that the Company will
attempt to limit the need for Employee’s cooperation under this Section so as
not to unduly interfere with his other personal and professional commitments.

 

-3-



--------------------------------------------------------------------------------

7.    Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and sent by certified or registered mail,
return receipt requested, addressed as follows:

If to Employee: to the address in the Company’s personal file.

If to Company:

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, New Jersey 08057

Attn: General Counsel

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

8.    Rescission Right. Employee expressly acknowledges and recites that (a) he
has read and understands the terms of this Release in its entirety, (b) he has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) he has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) he
was provided 21 calendar days after receipt of the Release to consider its terms
before signing it; and (e) he is provided 7 calendar days from the date of
signing to terminate and revoke this Release, in which case this Release shall
be unenforceable, null and void. Employee may revoke this Release during those 7
days by providing written notice of revocation to the Company at the address
specified in Section 7 herein.

9.    Challenge. If Employee violates or challenges the enforceability of this
Release, no further payments, rights or benefits under Section 1.3 of the
Release (or under the Section of the Agreement entitled “Bonus”) will be due to
Employee.

10.    Miscellaneous.

10.1.    No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to Employee. There have been no
such violations, and the Company specifically denies any such violations.

10.2.    Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

10.3.    Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

 

-4-



--------------------------------------------------------------------------------

10.4.    Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania, without regard to
the application of the principles of conflicts of laws.

10.5.    Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in multiple counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.

[Signature page follows.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and Employee has executed this Release, in each case on
the date indicated below, respectively.

 

DESTINATION MATERNITY CORPORATION By:  

/s/ Ronald Masciantonio

Name & Title:   Ronald J. Masciantonio, Executive VP and Chief Administrative
Officer Date:   January 2, 2018 ALLEN WEINSTEIN

/s/ Allen Weinstein

Date:   January 2, 2018

 

-6-